DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 12/30/2020 has been entered. No claims are amended. Claims 1-20 are pending in the application. 

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered and are not persuasive. 
Applicant argues on p. 12 that cited reference Inbaraj et al. (US8010684B1), hereafter Inbaraj, fails to disclose “a plurality of management applications” and “each of the manageabilities… is configured to establish communications between the management applications and a plurality of devices managed by the computing device under the corresponding one of the protocols,” as recited in claim 1. 
Examiner has carefully considered Applicant’s argument and respectfully disagrees. First of all, Examiner relied on Barnard et al. (US 20180324260), hereafter referred Barnard, para. 0037, to disclose providing a plurality of management applications. Next, Examiner modified Barnard-Kilday with Inbaraj to disclose the manageabilities corresponding to one-to-one protocols. Specifically, Examiner relied on Inbaraj, col. 4, lin. 30-34 to disclose a plurality of manageabilities, such as the VNC and RDP redirect protocols/applications, which also correspond one-to-one with the plurality of protocols (i.e., VNC, RDP, etc.).
Furthermore, Examiner’s response applies equally to all independent claims and their dependent claims.

Applicant argues on pp. 13-14 that one of ordinary skill in the art would interpret the redirection client applications as the management applications and interpret the redirection gateway client application as a manageability, and therefore Inbaraj fails to disclose that the redirection gateway client application 
Examiner has carefully considered Applicant’s argument and respectfully disagrees.As discussed above, Examiner relied on Barnard to disclose a plurality of management applications and relied on Inbaraj to disclose a plurality of manageabilities to correspond one-to-one with a plurality of protocols (see col. 4, lin. 30-34 to disclose a plurality of manageabilities, such as the VNC and RDP redirect protocols/applications, which also correspond one-to-one with the plurality of protocols (i.e., VNC, RDP, etc.). Next, Examiner relied on Inbaraj, Col. 6, lin. 22-24, to disclose using the VNC and RDP redirect protocols/applications to send requests to the redirection gateway application to initiate a redirection session with one of the discovered server computers. 
Furthermore, Examiner’s response applies equally to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims: 1-8, 11-14, 17-20:

Claims 1-8, 11-14, and 17-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Barnard et al. (US 20180324260), hereafter referred Barnard, and further in view of Kilday et al. (US 9930122), hereafter Kilday, and Inbaraj et al. (US8010684B1), hereafter Inbaraj.
Regarding claim 1, Barnard discloses a system ([0014], see system), comprising: 
a computing device ([0016], see platform 104), comprising a processor and a storage device storing computer executable code ([0026] see computing device, which may be an embodiment of the platform), wherein the computer executable code, when executed at the processor, is configured to: 
provide a plurality of management applications ([0037] see management service, may provide access to/manage database, locate/provision resources, and query user authorized access to resources), a plurality of manageabilities ([0041] see user credentials, [0044] where the user credentials may be part of a group of user credentials) and a communication gateway ([0020], see MID server, which facilitates communication and movement of data between the platform and other resources/devices/service); 
receive a request from one of the management applications ([0048] where the platform receives a request to access an instance) by one of the manageabilities ([0048], see valid user credentials) to establish a session to access a selected device of the devices managed by the computing device ([0042] where the load balance (part of the platform) routes the request to access an instance, where the instance is found on a first or second node (see para. 0043, 0044)), wherein the request comprises information of the selected device ([0042] see routed request, which indicates information about the selected device) and the one of the manageabilities for communicating with the selected device ([0042] see validated user credentials), and data to communicate with the selected device ([0053] where data to communicate corresponds to the changes to data or control of configuration items can be done in an  interactive session); and 
in response to receiving the request ([00042] where the load balancer receives the request, also see 0048, where the platform receives the request): 
check the session pool of the session to be established by the communication gateway ([0040], upon login, the current sessions are identified, and then determined whether a new session should be established); and 
establish the session by the one of the manageabilities based on a result of checking the session pool, to access the selected device ([0040], upon login, the current sessions are identified, and then determined whether a new session should be established, where the result corresponds to not exceeding a maximum number of established sessions). 

However, Barnard does not explicitly disclose a communication gateway comprising a session pool; wherein the manageabilities one-to-one correspond to a plurality of protocols, and each of the manageabilities corresponds to a corresponding one of the protocols and is configured to establish communications between the management applications and a plurality of devices managed by the computing device under the corresponding one of the protocols; to access the selected device under the corresponding one of the protocols, wherein the session pool comprises active sessions that are connected with corresponding one or more of the devices and cached sessions that are disconnected from corresponding one or more of the devices.
However, Kilday, which is analogous to Barnard because Kilday also discloses managing a pool of active sessions and controlling access to the sessions, does disclose a communication gateway comprising a session pool ([Col. 8, lin. 16-19], see session manager, which corresponds to communication gateway, and global connection pool, which corresponds to session pool); 
wherein the session pool comprises active sessions that are connected with corresponding one or more of the devices and cached sessions that are disconnected from corresponding one or more of the devices ([Col. 6, lin. 57-62], where the active sessions can be released into a session manager cache (where the first or second user corresponds with the one or more devices), and the connections are released to a shared pool, and [Col. 8, lin. 36-38], where the session manager will look to see if there are active connections to be reused).
Barnard and Kilday (hereafter Barnard-Kilday) are analogous art because each reference discloses managing a pool of active sessions and controlling access to the sessions.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Barnard system of maintaining a set number of concurrent sessions by terminating old session with the Kilday feature of re-using initialized connections to  establish and re-use sessions. The motivation to combine would be to minimize the presence of too many idle connections, which increase load on the connected devices, as taught by Kilday ([Col. 6, lin. 53-55]). 

However, Barnard-Kilday do not explicitly disclose wherein the manageabilities one-to-one correspond to a plurality of protocols, and each of the manageabilities corresponds to a corresponding one of the protocols and is configured to establish communications between the management applications and a plurality of devices managed by the computing device under the corresponding one of the protocols; to access the selected device under the corresponding one of the protocols.
However, Inbaraj, which is analogous to Barnard-Kilday because it also discloses a plurality of remote management sessions established to manage networked devices, does disclose wherein the manageabilities one-to-one correspond to a plurality of protocols (Inbaraj [Col. 4, lin. 30-34), where the plurality of protocols correspond to VNC and RDP redirect protocols, [Col. 6, lin. 6-9], where the protocols used by each of the identified redirection server computers corresponds to a one-to-one manageability to plurality of protocols), and each of the manageabilities corresponds to a corresponding one of the protocols and is configured to establish communications between the management applications and a plurality of devices managed by the computing device under the corresponding one of the protocols ([Col. 6, lin. 6-9], where the protocols used by each of the identified redirection server computers corresponds to a one-to-one manageability to plurality of protocols, [Col. 6, lin. 22-24], where a request to initiate a redirection session is received); 
to access the selected device under the corresponding one of the protocols ([Col. 6, lin. 61-66], where the appropriate redirection client application (i.e., RDP, VNC, etc.) for connecting to the identified server (i.e., access the selected device).
Barnard-Kilday and Inbaraj (hereafter Barnard-Kilday-Inbaraj) are analogous art because each reference discloses managing a plurality of sessions established to manage networked devices.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Barnard-Kilday system of establishing and maintaining sessions within a hosted environment with providing a gateway that can establish console redirection using incompatible protocols such as RDP and VNC, as in the Inbaraj system. The motivation to combine would be to efficiently eliminate the need to manually maintain data identify the type of redirection protocol used by each redirection server computer, as taught by Inbaraj ([Col. 1, lin. 57-61]). 

Regarding claim 2, Barnard-Kilday-Inbaraj discloses the features of claim 1, as discussed above. Barnard discloses wherein the computer executable code is configured to establish the session to be established by: 
when the session pool does not have a session corresponding to the request ([0043] where a check is done to see if other sessions of a specific type are active), creating a new session corresponding to the request by corresponding one of the manageabilities, to allow communication of the data between the one of the management applications and the selected device ([0040], where a user’s successful login corresponds to a session corresponding to manageabilities (also see 0044, where a user’s credentials may be part of a group), and updating the session pool to include the new session ([0051] where the database is updated to increment a number of active sessions).

Regarding claim 3, Barnard-Kilday-Inbaraj discloses the features of claim 1, as discussed above. Barnard discloses wherein when the session pool has at least one session corresponding to the request ([0043] where a check is done to see if other sessions of a specific type are active), 
However, Barnard does not explicitly disclose the at least one session is not in use the computer executable code is configured to establish a session by connecting the at least one session with the selected device.
However, Kilday discloses and the at least one session is not in use ([Col. 6, lin. 35-39] where the connection is released to the connection pool), the computer executable code is configured to establish a session by connecting the at least one session with the selected device ([Col. 6, lin. 44-47] where a third user will look first to the pool to re-use an existing connection before asking for a new connection to be provided).
The motivation to combine is the same as claim 1.

Regarding claim 4, Barnard-Kilday-Inbaraj discloses the features of claim 3, as discussed above. Barnard discloses wherein the computer executable code is further configured to update the session pool by changing a status of the at least one session corresponding to the request from "not in use" to "in use" ([0051] where the database is updated to increment a number of active sessions).

Regarding claim 5, Barnard-Kilday-Inbaraj discloses the features of claim 1, as discussed above. Barnard discloses wherein when the session pool has at least one session corresponding to the request ([0043] where a check is done to see if other sessions of a specific type are active), and the at least one session is in use [0040] see number of current sessions identified), the computer executable code is further configured to count a number of the at least session ([0049] where upon validation, a threshold is determined as exceeded or not), and compare the number with a predetermined number ([0049] where upon validation, a threshold is determined as exceeded or not).

Regarding claim 6, Barnard-Kilday-Inbaraj discloses the features of claim 5, as discussed above. Barnard discloses wherein if the number of the at least one session is less than the predetermined number, the computer executable code is further configured to establish a session by creating a new session corresponding to the request to allow communication of the data between the management application and the selected device ([0040], upon login, the current sessions are identified, and then determined whether a new session should be established), and updating the session pool to include the new session ([0051] where the database is updated to increment a number of active sessions).

Regarding claim 7, Barnard-Kilday-Inbaraj discloses the features of claim 5, as discussed above. Barnard discloses wherein if the number of the at least one session equals to the predetermined number ([0050] where the number of sessions would surpass the threshold), the computer executable code is further configured to establish a session by waiting until the at least one session changes status from "in use" to "not in use" ([0050] where a message is sent to terminate an existing session), and connect the at least one session not in use to the selected device ([0050] establishing the new session after the old session as been terminated), and updating the session pool by changing the status of the at least one session from "not in use" to "in use" ([0051] where the database is updated to increment a number of active sessions).

Regarding claim 8, Barnard-Kilday-Inbaraj discloses the features of claim 5, as discussed above. Barnard discloses wherein the predetermined number is a maximum allowable sessions under the corresponding one of the manageabilities ([0039] where a maximum number of concurrent sessions a user can have is set).

Regarding claim 11, Barnard discloses a method for providing a communication gateway in a computing device ([Abstract], see method), comprising:
providing a plurality of management applications ([0037] see management service, may provide access to/manage database, locate/provision resources, and query user authorized access to resources), a plurality of manageabilities ([0041] see user credentials, [0044] where the user credentials may be part of a group of user credentials) and a communication gateway ([0020], see MID server, which facilitates communication and movement of data between the platform and other resources/devices/service); 
 receiving a request from one of the management applications ([0048] where the platform receives a request to access an instance) by one of the manageabilities ([0048], see valid user credentials) to establish a session to access a selected device of the devices managed by the computing device ([0042] where the load balance (part of the platform) routes the request to access an instance, where the instance is found on a first or second node (see para. 0043, 0044)), wherein the request comprises information of the selected device ([0042] see routed request, which indicates information about the selected device) and the one of the manageabilities for communicating with the selected device ([0042] see validated user credentials), and data to communicate with the selected device ([0053] where data to communicate corresponds to the changes to data or control of configuration items can be done in an  interactive session); and 
in response to receiving the request ([00042] where the load balancer receives the request, also see 0048, where the platform receives the request): 
 checking the session pool of the session to be established by the communication gateway ([0040], upon login, the current sessions are identified, and then determined whether a new session should be established); and 
establishing the session by the one of the manageabilities based on a result of checking the session pool, to access the selected device ([0040], upon login, the current sessions are identified, and then determined whether a new session should be established, where the result corresponds to not exceeding a maximum number of established sessions). 

However, Barnard does not explicitly disclose a communication gateway comprising a session pool; wherein the manageabilities one-to-one correspond to a plurality of protocols, and each of the manageabilities corresponds to a corresponding one of the protocols and is configured to establish communications between the management applications and a plurality of devices managed by the computing device under the corresponding one of the protocols; to access the selected device under the corresponding one of the protocols; wherein the session pool comprises active sessions that are connected with corresponding one or more of the devices and cached sessions that are disconnected from corresponding one or more of the devices.
However, Kilday, which is analogous to Barnard because Kilday also discloses managing a pool of active sessions and controlling access to the sessions, does disclose a communication gateway comprising a session pool ([Col. 8, lin. 16-19], see session manager, which corresponds to communication gateway, and global connection pool, which corresponds to session pool); 
wherein the session pool comprises active sessions that are connected with corresponding one or more of the devices and cached sessions that are disconnected from corresponding one or more of the devices ([Col. 6, lin. 57-62], where the active sessions can be released into a session manager cache (where the first or second user corresponds with the one or more devices), and the connections are released to a shared pool, and [Col. 8, lin. 36-38], where the session manager will look to see if there are active connections to be reused).
Barnard and Kilday (hereafter Barnard-Kilday) are analogous art because each reference discloses managing a pool of active sessions and controlling access to the sessions).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Barnard system of maintaining a set number of concurrent sessions by terminating old session with the Kilday feature of re-using initialized connections to  establish and re-use sessions. The motivation to combine would be to minimize the presence of too many idle connections, which increase load on the connected devices, as taught by Kilday ([Col. 6, lin. 53-55]). 

However, Barnard-Kilday do not explicitly disclose wherein the manageabilities one-to-one correspond to a plurality of protocols, and each of the manageabilities corresponds to a corresponding one of the protocols and is configured to establish communications between the management applications and a plurality of devices managed by the computing device under the corresponding one of the protocols; to access the selected device under the corresponding one of the protocols.
However, Inbaraj, which is analogous to Barnard-Kilday because it also discloses a plurality of remote management sessions established to manage networked devices, does disclose wherein the manageabilities one-to-one correspond to a plurality of protocols (Inbaraj [Col. 4, lin. 30-34), where the plurality of protocols correspond to VNC and RDP redirect protocols, [Col. 6, lin. 6-9], where the protocols used by each of the identified redirection server computers corresponds to a one-to-one manageability to plurality of protocols), and each of the manageabilities corresponds to a corresponding one of the protocols and is configured to establish communications between the management applications and a plurality of devices managed by the computing device under the corresponding one of the protocols ([Col. 6, lin. 6-9], where the protocols used by each of the identified redirection server computers corresponds to a one-to-one manageability to plurality of protocols, [Col. 6, lin. 22-24], where a request to initiate a redirection session is received); 
to access the selected device under the corresponding one of the protocols ([Col. 6, lin. 61-66], where the appropriate redirection client application (i.e., RDP, VNC, etc.) for connecting to the identified server (i.e., access the selected device).
Barnard-Kilday and Inbaraj (hereafter Barnard-Kilday-Inbaraj) are analogous art because each reference discloses managing a plurality of sessions established to manage networked devices.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Barnard-Kilday system of establishing and maintaining sessions within a hosted environment with providing a gateway that can establish console redirection using incompatible protocols such as RDP and VNC, as in the Inbaraj system. The motivation to combine would be to efficiently eliminate the need to manually maintain data identify the type of redirection protocol used by each redirection server computer, as taught by Inbaraj ([Col. 1, lin. 57-61]). 

Regarding claim 12, Barnard-Kilday-Inbaraj discloses the features of claim 11, as discussed above. Barnard discloses wherein when the session pool does not have a session corresponding to the request ([0043] where a check is done to see if other sessions of a specific type are active), the step of establishing the session to be established is performed by: 
creating a new session corresponding to the request to allow communication of the data between the one of the management applications and the selected device device ([0040], where a user’s successful login corresponds to a session corresponding to manageabilities (also see 0044, where a user’s credentials may be part of a group), and updating the session pool to include the new session ([0051] where the database is updated to increment a number of active sessions).

Regarding claim 13, Barnard-Kilday-Inbaraj discloses the features of claim 11, as discussed above. Barnard discloses wherein when the session pool has at least one session corresponding to the request ([0043] where a check is done to see if other sessions of a specific type are active), the step of establishing the session to be established is performed by: 
updating the session pool by changing a status of the at least one session corresponding to the request from "not in use" to "in use" ([0051] where the database is updated to increment a number of active sessions)..
However, Barnard does not explicitly disclose and the at least one session is not in use, connecting the at least one session with the selected device;
However, Kilday discloses and the at least one session is not in use ([Col. 6, lin. 35-39] where the connection is released to the connection pool), connecting the at least one session with the selected device ([Col. 6, lin. 44-47] where a third user will look first to the pool to re-use an existing connection before asking for a new connection to be provided).
The motivation to combine is the same as claim 1.

Regarding claim 14, Barnard-Kilday-Inbaraj discloses the features of claim 11, as discussed above. Barnard discloses wherein when the session pool has at least one session corresponding to the request ([0043] where a check is done to see if other sessions of a specific type are active), and the at least one session is in use ([0040] see number of current sessions identified), the step of establishing the session to be established is performed by: 
counting a number of the at least session ([0049] where upon validation, a threshold is determined as exceeded or not), and compare the number with a predetermined number ([0049] where upon validation, a threshold is determined as exceeded or not), the predetermined number being a maximum allowable sessions under the corresponding one of the manageabilities ([0039] where a maximum number of concurrent sessions a user can have is set); 
if the number of the at least one session is less than the predetermined number, creating a new session corresponding to the request to allow communication of the data between the management application and the selected device ([0040], upon login, the current sessions are identified, and then determined whether a new session should be established), and updating the session pool to include the new session session ([0051] where the database is updated to increment a number of active sessions); and 
if the number of the at least one session equals to the predetermined number ([0050] where the number of sessions would surpass the threshold), waiting until the at least one session changes status from "in use" to "not in use" ([0050] where a message is sent to terminate an existing session), and connecting the at least one session not in use to the selected device ([0050] establishing the new session after the old session as been terminated), and updating the session pool by changing the status of the at least one session from "not in use" to "in use" session ([0051] where the database is updated to increment a number of active sessions)., 
wherein the predetermined number is a maximum allowable sessions under the manageability ([0039] where a maximum number of concurrent sessions a user can have is set).

Regarding claim 17, Barnard discloses a non-transitory computer readable medium storing computer executable code ([Abstract] see media, [0030] see computer-readable storage media), wherein the computer executable code, when executed at a processor of a management controller [0027] see processor), is configured to:
provide a plurality of management applications ([0037] see management service, may provide access to/manage database, locate/provision resources, and query user authorized access to resources), a plurality of manageabilities ([0041] see user credentials, [0044] where the user credentials may be part of a group of user credentials) and a communication gateway ([0020], see MID server, which facilitates communication and movement of data between the platform and other resources/devices/service); 
receive a request from one of the management applications ([0048] where the platform receives a request to access an instance) by one of the manageabilities ([0048], see valid user credentials) to establish a session to access a selected device of the devices managed by the computing device ([0042] where the load balance (part of the platform) routes the request to access an instance, where the instance is found on a first or second node (see para. 0043, 0044)), wherein the request comprises information of the selected device ([0042] see routed request, which indicates information about the selected device) and the one of the manageabilities for communicating with the selected device ([0042] see validated user credentials), and data to communicate with the selected device ([0053] where data to communicate corresponds to the changes to data or control of configuration items can be done in an  interactive session); and 
in response to receiving the request ([00042] where the load balancer receives the request, also see 0048, where the platform receives the request): 
check the session pool of the session to be established by the communication gateway ([0040], upon login, the current sessions are identified, and then determined whether a new session should be established); and 
establish the session by the one of the manageabilities based on a result of checking the session pool, to access the selected device ([0040], upon login, the current sessions are identified, and then determined whether a new session should be established, where the result corresponds to not exceeding a maximum number of established sessions). 

However, Barnard does not explicitly disclose a communication gateway comprising a session pool; wherein the manageabilities one-to-one correspond to a plurality of protocols, and each of the manageabilities corresponds to a corresponding one of the protocols and is configured to establish communications between the management applications and a plurality of devices managed by the computing device under the corresponding one of the protocols; to access the selected device under the corresponding one of the protocols, wherein the session pool comprises active sessions that are connected with corresponding one or more of the devices and cached sessions that are disconnected from corresponding one or more of the devices.
However, Kilday, which is analogous to Barnard because Kilday also discloses managing a pool of active sessions and controlling access to the sessions, does disclose a communication gateway comprising a session pool ([Col. 8, lin. 16-19], see session manager, which corresponds to communication gateway, and global connection pool, which corresponds to session pool); 
wherein the session pool comprises active sessions that are connected with corresponding one or more of the devices and cached sessions that are disconnected from corresponding one or more of the devices ([Col. 6, lin. 57-62], where the active sessions can be released into a session manager cache (where the first or second user corresponds with the one or more devices), and the connections are released to a shared pool, and [Col. 8, lin. 36-38], where the session manager will look to see if there are active connections to be reused).
Barnard and Kilday (hereafter Barnard-Kilday) are analogous art because each reference discloses managing a pool of active sessions and controlling access to the sessions).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Barnard system of maintaining a set number of concurrent sessions by terminating old session with the Kilday feature of re-using initialized connections to  establish and re-use sessions. The motivation to combine would be to minimize the presence of too many idle connections, which increase load on the connected devices, as taught by Kilday ([Col. 6, lin. 53-55]). 

However, Barnard-Kilday do not explicitly disclose wherein the manageabilities one-to-one correspond to a plurality of protocols, and each of the manageabilities corresponds to a corresponding one of the protocols and is configured to establish communications between the management applications and a plurality of devices managed by the computing device under the corresponding one of the protocols; to access the selected device under the corresponding one of the protocols.
However, Inbaraj, which is analogous to Barnard-Kilday because it also discloses a plurality of remote management sessions established to manage networked devices, does disclose wherein the manageabilities one-to-one correspond to a plurality of protocols (Inbaraj [Col. 4, lin. 30-34), where the plurality of protocols correspond to VNC and RDP redirect protocols, [Col. 6, lin. 6-9], where the protocols used by each of the identified redirection server computers corresponds to a one-to-one manageability to plurality of protocols), and each of the manageabilities corresponds to a corresponding one of the protocols and is configured to establish communications between the management applications and a plurality of devices managed by the computing device under the corresponding one of the protocols ([Col. 6, lin. 6-9], where the protocols used by each of the identified redirection server computers corresponds to a one-to-one manageability to plurality of protocols, [Col. 6, lin. 22-24], where a request to initiate a redirection session is received); 
to access the selected device under the corresponding one of the protocols ([Col. 6, lin. 61-66], where the appropriate redirection client application (i.e., RDP, VNC, etc.) for connecting to the identified server (i.e., access the selected device).
Barnard-Kilday and Inbaraj (hereafter Barnard-Kilday-Inbaraj) are analogous art because each reference discloses managing a plurality of sessions established to manage networked devices.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Barnard-Kilday system of establishing and maintaining sessions within a hosted environment with providing a gateway that can establish console redirection using incompatible protocols such as RDP and VNC, as in the Inbaraj system. The motivation to combine would be to efficiently eliminate the need to manually maintain data identify the type of redirection protocol used by each redirection server computer, as taught by Inbaraj ([Col. 1, lin. 57-61]). 

Regarding claim 18, Barnard-Kilday-Inbaraj discloses the features of claim 17, as discussed above. Barnard discloses wherein when the session pool does not have a session corresponding to the request ([0043] where a check is done to see if other sessions of a specific type are active), the computer executable code is configured to establish the session to be established by: 
creating a new session corresponding to the request by corresponding one of the manageabilities, to allow communication of the data between the one of the management applications and the selected device ([0040], where a user’s successful login corresponds to a session corresponding to manageabilities (also see 0044, where a user’s credentials may be part of a group), and updating the session pool to include the new session ([0051] where the database is updated to increment a number of active sessions).

Regarding claim 19, Barnard-Kilday-Inbaraj discloses the features of claim 17, as discussed above. Barnard discloses wherein when the session pool has at least one session corresponding to the request, and the at least one session is not in use ([0043] where a check is done to see if other sessions of a specific type are active), the computer executable code is configured to: 
establish a session by connecting the at least one session with the selected device ([0040], where a user’s successful login corresponds to a session corresponding to manageabilities (also see 0044, where a user’s credentials may be part of a group); and 
update the session pool by changing a status of the at least one session corresponding to the request from "not in use" to "in use" ([0051] where the database is updated to increment a number of active sessions).

Regarding claim 20, Barnard-Kilday-Inbaraj discloses the features of claim 17, as discussed above. Barnard discloses wherein when the session pool has at least one session corresponding to the request ([0043] where a check is done to see if other sessions of a specific type are active), and the at least one session is in use [0040] see number of current sessions identified), the computer executable code is further configured to count a number of the at least session ([0049] where upon validation, a threshold is determined as exceeded or not), and compare the number with a predetermined number ([0049] where upon validation, a threshold is determined as exceeded or not), wherein the predetermined number is a maximum allowable sessions under the corresponding one of the manageabilities ([0039] where a maximum number of concurrent sessions a user can have is set), and wherein: 
if the number of the at least one session is less than the predetermined number, the computer executable code is further configured to establish a session by creating a new session corresponding to the request to allow communication of the data between the management application and the selected device ([0040], upon login, the current sessions are identified, and then determined whether a new session should be established), and updating the session pool to include the new session ([0051] where the database is updated to increment a number of active sessions); and 
if the number of the at least one session equals to the predetermined number ([0050] where the number of sessions would surpass the threshold), the computer executable code is further configured to establish a session by waiting until the at least one session changes status from "in use" to "not in use" ([0050] where a message is sent to terminate an existing session), and connect the at least one session not in use to the selected device ([0050] establishing the new session after the old session as been terminated), and updating the session pool by changing the status of the at least one session from "not in use" to "in use" ([0051] where the database is updated to increment a number of active sessions).

Claims 9 & 15:
Claims 9 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Barnard et al. (US 20180324260), further in view of Kilday et al. (US 9930122), and Inbaraj et al. (US8010684B1), hereafter Barnard-Kilday-Inbaraj, and further in view of Subramaniam (US20130275596), hereafter Subramaniam.
Regarding claim 9, Barnard-Kilday-Inbaraj discloses the features of claim 1, as discussed above. However, Barnard-Kilday-Inbaraj does not explicitly disclose wherein the manageabilities comprises intelligent platform management interface (IPMI) protocol and secure shell (SSH) protocol.
However, Subramaniam, which is analogous to Barnard-Kilday-Inbaraj each reference discloses managing a plurality of sessions established to manage networked devices, does disclose wherein the manageabilities comprises intelligent platform management interface (IPMI) protocol and secure shell (SSH) protocol ([0047] where each of the plurality of management interfaces to connect a user corresponds to the manageabilities, as it is the conduit by which a session with a device is established, where each of the interfaces corresponds to a different protocol, such as SSH, IPMI, etc.).
Barnard-Kilday-Inbaraj and Subramaniam (hereafter Barnard-Kilday-Inbaraj-Subramaniam) are analogous art because each reference discloses managing a plurality of sessions established to manage networked devices.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Barnard-Kilday-Inbaraj system of establishing and maintaining sessions within a hosted environment with creating prebuilt virtual machines via management connections between virtualized hosts, as in the Subramaniam system. The motivation to combine would be to efficiently move an application from one virtual source to a target, such as in remote application provisioning, as taught by Subramaniam ([0029]). 

Regarding claim 15, Barnard-Kilday-Inbaraj discloses the features of claim 11, as discussed above. However, Barnard-Kilday-Inbaraj does not explicitly disclose wherein the manageabilities comprises intelligent platform management interface (IPMI) protocol and secure shell (SSH) protocol.
However, Subramaniam, which is analogous to Barnard-Kilday-Inbaraj each reference discloses managing a plurality of sessions established to manage networked devices, does disclose wherein the manageabilities comprises intelligent platform management interface (IPMI) protocol and secure shell (SSH) protocol ([0047] where each of the plurality of management interfaces to connect a user corresponds to the manageabilities, as it is the conduit by which a session with a device is established, where each of the interfaces corresponds to a different protocol, such as SSH, IPMI, etc.).
The motivation to combine is the same as claim 9.

Claims 10 & 16:
Claims 10 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Barnard et al. (US 20180324260), further in view of Kilday et al. (US 9930122), and Inbaraj et al. (US8010684B1), hereafter Barnard-Kilday-Inbaraj, and further in view of Li (US 20170353347), hereafter Li.
Regarding claims 10 and 16, which are similar in scope, Barnard-Kilday-Inbaraj discloses the features of claims 1 and 11, as discussed above. However, Barnard-Kilday-Inbaraj does not explicitly disclose wherein the plurality of devices managed by the computing device comprises a baseboard management controller (BMC) and a storage device.
However, Li, which is analogous to Barnard-Kilday-Inbaraj as Li also discloses remotely managing hosted devices, does disclose wherein the plurality of devices managed by the computing device comprises a baseboard management controller (BMC) and a storage device ([0035] see baseboard management controller, BMCs, and storage device).
Barnard-Kilday-Inbaraj and Li (hereafter Barnard-Kilday-Inbaraj-Li) are analogous art because each reference discloses managing remote access to networked devices.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Barnard-Kilday-Inbaraj system of establishing and maintaining sessions within a hosted environment with managing remote KVM connections with networked hosts. The motivation to combine would be to maintain the reliability and stability of an rKVM session, in the event of a premature session termination, as taught by Li ([0002]). 

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH S. SOLOMON whose telephone number is (571)270-0418.  The examiner can normally be reached on 9:30am - 5:45PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J. Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RS/Examiner, Art Unit 2456                                                                                                                                                                                                        
/RICHARD G KEEHN/Primary Examiner, Art Unit 2456